MEMORANDUM **
Edward C. Tadefa appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition for writ of habe-as corpus. We dismiss.
*275Tadefa contends that the special mental health aftercare requirement imposed as a condition of his release violates his Fifth Amendment protection against self-incrimination. Because this issue is not yet ripe for review, we dismiss. See United States v. Streich, 560 F.3d 926, 931-32 (9th Cir.2009); Cf. United States v. Antelope, 395 F.3d 1128, 1132-33 (9th Cir.2005).
Tadefa’s motion to supplement the record is denied. See Fed. R.App. P. 10(e); see also Daly-Murphy v. Winston, 837 F.2d 348, 351 (9th Cir.1987) (recognizing that this court construes Rule 10(e) narrowly and has held that “normally the reviewing court will not supplement the record on appeal with material not considered by the trial court.”).
Tadefa’s motion for appointment of counsel is denied as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.